DETAILED CORRESPONDENCE
Response to Arguments
Applicant argues the 102/103 rejections, on pages 7-8, in view of White (US 5156641), stating that the prior art allegedly doesn’t teach “the leg comprises the adhesive configured to secure the nasogastric tube”, as amended Claim 1 now recites. The examiner has fully considered applicant’s argument, and while White does not explicitly teach “adhesive” instead of “coupling means”, nor does White teach a “release coating” instead of “release liner”, applicant’s amendments to the claims have changed the scope of the claims. The resultant updated prior art search has revealed pertinent prior art to reject the amended claims. See 103 rejections below.

	Claims 1-21 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5156641) in view of Karim et al., (US 20150086741).
Claim 1, White teaches a nasogastric tube securement system (Fig. 1, (10)), the system comprising: 
a base layer (Fig. 1, seen at (22) and including (24, 26, 28)) configured to be adhered to the nose (seen in Fig. 1), the base layer (24, 26, 28) having a first major surface comprising a skin-contact adhesive ([Col. 3, lines 34-35] wherein adhesive is on the base layer, therefore allowing the base layer to adhere to the nose) and a second major surface (Fig. 2, (24, 26, 28)) opposite the first major surface (seen in Fig. 2); and 
a coupling layer (Fig. 1, (34)) comprising:
a first end comprising an adhesive, to be repositionably coupled ([Col. 3, lines 50-53] wherein (34) is adhesive tape, and thus comprises adhesive and is repositionable) to the second major surface of the base layer (24, 26, 28), and
a leg (Fig. 1, (16)) connected to and extending from the first end (seen in Fig. 1), the leg (16) being elongated along a longitudinal direction (seen in Fig. 2), the leg (16) configured to secure a nasogastric tube (Fig. 1, (12), seen securing a nasogastric tube in Fig. 1),
wherein the leg (16) connects to the first end at a position that is located toward a lateral side of the first end (seen in Fig. 2), relative to a lateral center (Fig. 2, at (28)) of the first end;
wherein the first end is wider than the leg (16) in a lateral direction (seen in Fig. 2) that is oriented substantially perpendicularly with respect to the longitudinal direction (as seen in Fig 2).
While White teaches a second major surface opposite the first major surface, White doesn’t explicitly teach the first major surface comprising a release coating.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the tube securement means of White, to include an adhesive layer on the first major surface, as taught by Karim, for the motivation of releasably adhering the securement system proximate to the preferred area on the patient’s skin, also making it easier to apply the securement system (Karim [0062]) when securing an object (such as the illustrated medical tube (20) in Karim Fig. 3a-3d).

Regarding Claim 2, White in view of Karim teaches the modified system of claim 1, wherein the base layer (White Fig. 1, (22)) has a footprint area of A, and wherein the first end has a footprint area of at least 0.3A (seen in White Fig. 2, wherein the first end of the coupling layer is smaller than the base layer, and thus it would be obvious the first end of the coupling layer can be at least 0.3 of the base layer area).
Even if applicant disagrees with this obviousness interpretation above, the instant disclosure pg. 13 describes the "a footprint area of at least 0.3A" as being merely preferable, and does not describe "a footprint area of at least 0.3A" as contributing any unexpected results to the system. As such, parameters such as the "footprint area of at least 0.3A" are considered 

Regarding Claim 3, White in view of Karim teaches the modified system of claim 1, wherein the first end of the coupling layer (White Fig. 1, (34)) is symmetrical about the lateral center (seen in White Fig. 1).

Regarding Claim 4, White in view of Karim teaches the modified system of claim 1, wherein the first end of the coupling layer (White Fig. 1, (34)) is symmetrical about a central longitudinal axis (seen in White Fig. 2), and wherein the leg (White Fig. 1, (16)) connects to the first end at a position that is located laterally with respect to the central longitudinal axis of the first end (seen in White Fig. 2).

Regarding Claim 5, White in view of Karim teaches the modified system of claim 1, wherein the coupling layer has a "p" or a "q" configuration (seen in White Fig. 2, annotated below, wherein the configuration can be a "q" shape or a "p" shape).

    PNG
    media_image1.png
    250
    362
    media_image1.png
    Greyscale


Regarding Claim 6, White in view of Karim teaches the modified system of claim 1, wherein the leg (White Fig. 2, (16)) of the coupling layer (White Fig. 2, (34)) is longer in the longitudinal direction than the first end (as seen in White Fig. 2).

Regarding Claim 7, White in view of Karim teaches the modified system of claim 1, wherein the leg (White Fig. 2, (16)) of the coupling layer (White Fig. 2, (34)) is linear (seen in White Fig. 2).

Regarding Claim 8, White in view of Karim teaches the modified system of claim 1, wherein the leg (White Fig. 2, (16)) of the coupling layer (White Fig. 2, (34)) has a uniform width (as seen in White Fig. 2).

Regarding Claim 17, White in view of Karim teaches a method of securing a nasogastric tube, the method comprising: providing the (modified) nasogastric tube securement system of claim 1;

adhering the base layer (White Fig. 1, (24, 26, 28)) to the top of a subject's nose via the skin-contact adhesive (White [Col. 3, lines 34-35] wherein adhesive is on the first major surface of the base layer) on the first major surface of the base layer (as seen in White Fig. 1);
coupling the first major surface first end of the coupling layer (White Fig. 1, (34)) to the second major surface of the base layer (24, 26, 28); and
securing the leg (White Fig. 1, (16)) of the coupling layer (34) to the nasogastric tube (12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5156641) in view of Karim et al., (US 20150086741) as applied to Claim 1 above, and further in view of Mclnnes et al., (US 2010/0199997).
Regarding Claim 9, White in view of Karim teaches the modified system of claim 1.
White in view of Karim does not explicitly teach wherein the leg of the coupling layer has a varying width that varies with respect to the longitudinal direction.
In related prior art, Mclnnes teaches a nasogastric tube securement system (seen in Mclnnes Fig. 2 and Fig. 3) with a coupling layer (Mclnnes Fig. la, (14)) and legs (Mclnnes Fig. la, (12a, 12b)), wherein the leg (Mclnnes (12a, 12b)) of the coupling layer (Mclnnes (14)) has a varying width that varies with respect to the longitudinal direction (Mclnnes Fig. la, wherein the legs (12a, 12b) have varying width in the longitudinal direction).
.

Claims 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5156641) in view of Karim et al., (US 20150086741) as applied to Claim 1 above, and further in view of Russo (US 2005/0171482).
Regarding Claim 11, White in view of Karim teaches the system of claim 1.
However, White in view Karim doesn't explicitly teach wherein the base layer has a percent elongation of at least 200%, and wherein the coupling layer has a percent elongation of no greater than 50%.
In related prior art, Russo'482 teaches a nasogastric tube securement system wherein the base layer is made of a flexible, breathable tube-securing material. While Russo'482 doesn't explicitly state the flexibility of the material has a percent elongation of at least 200%, and wherein the coupling layer has a percent elongation of no greater than 50%, the specification sets forth that "the base layer has a percent elongation of at least 200%, and wherein the coupling layer has a percent elongation of no greater than 50%" is a result effective variable, wherein it is known in the art to make tube-securing materials which comprise adhesive both flexible and breathable (Russo'482 [0017]), thus these materials are known to be capable of elongation. It would have been obvious to one having ordinary skill in the base layer have a percent elongation of at least 200%, and wherein the coupling layer has a percent elongation of no greater than 50%, for the purpose of adhering to (and removing from) the skin quickly and comfortably (Russo'482 [0017]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 13, White in view of Karim teaches system of claim 1, wherein the coupling layer (White Fig. 2, (16)) includes a first major surface configured to be coupled to the second major surface (White Fig. 2, (24, 26, 28)) of the base layer (White Fig. 1, (22)), the first major surface comprising an adhesive (White [Col. 3, lines 50-53] wherein adhesive is on the first major surface of the coupling layer attaches the coupling layer to the base layer), and a second major surface opposite the first major surface (seen in White Figs 1 and 2).
White in view of Karim does not explicitly teach wherein the second major surface of at least a portion of the coupling layer includes a release agent for the adhesive.
In related prior art, Russo'482 teaches a nasogastric tube securement system with a base layer (Russo'482 Fig. 1, (3)) having a second major surface (seen in Russo'482 Fig. 2, which is the back side of Russo'482 Fig. 1) of at least a portion of the coupling layer (Russo'482 Fig. 1, (1)) includes a release agent for the adhesive (wherein according to the applicant's provided disclosure, a release agent may be a release layer, and therefore wherein Russo'482 [0016] teaches having a release liner (6) for the adhesive on the second major surface of the coupling layer).


Regarding Claim 16, White in view of Karim teaches a kit comprising: the nasogastric tube securement system of claim 1, and Russo'482 teaches a release liner (Russo'482 [0016] release liner (9)).
While Russo'482 teaches having release liners for each respective layer, the combination of White and Karim in view of Russo'482 does not explicitly teach wherein the base layer and the coupling layer of the nasogastric tube securement system are provided together on the release liner. However, it is well known to combine equivalents known for the same purpose (MPEP [2144.06]) therefore having both the base layer and the coupling layer, each which have a release liner, provided together on the same release liner.

Regarding Claim 18, White in view of Karim teaches method of claim 17.
While White in view of Karim teaches securing the leg of the coupling layer to the nasogastric tube. White in view of Karim does not explicitly teach securing the leg of the coupling layer to the nasogastric tube includes wrapping the leg about at least a portion of a circumference of the nasogastric tube.
In related prior art, Russo'482 teaches a medical tube securement system (seen in Bracken Fig. 25) having legs (Russo'482 Fig. 4, (5 and 7)) wherein securing the leg (Russo'482 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify leg of White and Karim, to include wrapping the leg around the nasogastric tube as taught by Russo'482, for the motivation of securing the nasogastric tube more properly when in use (Russo'482 [0021]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5156641) in view of Karim et al., (US 20150086741) as applied to Claim 1 above, and further in view of Russo (US 2002/0143296).
Regarding Claim 12, White in view of Karim teaches the system of claim 1. While White teaches having a base layer (White Fig. 1, (24, 26, 28)) which has adhesive included thereon (White [Col. 3, lines 34-35] wherein the base layer has skin-contact adhesive). White in view of Karim does not explicitly teach wherein the base layer is formed of a stretch release material.
However, as Russo'296 [0026] teaches the base layer material is soft and flexible, and is easily removable, it would be obvious to one of ordinary skill in the art that the base layer is formed of a stretch release material, thus these materials are known to be capable of elongation.

 Claims 10, 14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5156641) in view of Karim et al., (US 20150086741) as applied to Claim 1 above, and further in view of Heyer (US 4534762).
garding Claim 10, White in view of Karim teaches the system of claim 1, wherein the leg (White Fig. 1, (16)) of the coupling layer (White Fig. 1, (34)) is a first leg. However, White in view of Karim does not explicitly teach further comprising a second leg extending outwardly from the first leg at an acute angle with respect to the longitudinal direction of the first leg.
In related tube securement prior art, Heyer teaches a medical tube securement dressing (Heyer Fig. 2, (10)) having a base layer (Heyer Figs. 2 and 3, (18)), a coupling layer (Heyer Figs. 2 and 3, (14)), and a first leg (Heyer Fig. 2, (16.1, 18.1)) and second leg (Heyer Fig. 2, (16.2, 18.2)) connecting to the coupling layer (14), wherein the second leg (Heyer (16.2, 18.2)) extends outwardly from the first leg (Heyer (16.1, 18.1)) at an acute angle with respect to the longitudinal direction of the first leg (as seen in Heyer Fig. 2, where the legs extend at an angle less than 90 degrees from one another, therefore are at an acute angle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the coupling layer of White and Karim, to include a second leg extending outwardly from the first leg at an acute angle, as taught by Heyer, for the motivation of separately wrapping the legs about what is being secured (such as a medical tube), and thus preventing unwanted movement (Heyer [Col. 4, line 59—Col. 5, line 9]).

Regarding Claim 14, White in view of Karim teaches the system of claim 1, wherein the coupling layer (White Fig. 1, (34)) includes a first major surface, wherein the coupling layer (34) further includes an adhesive on the first major surface (White [Col. 3, lines 34-35, and lines 50-53] wherein adhesive is on the base layer to adhere the base layer to the skin of a patient, as well as adhesive on the first major surface of the coupling layer to secure it to the base layer).

In related medical tube securement prior art, Heyer teaches a multiple-layer tube securement system having a base layer (Heyer Figs. 2 and 3, (18)) and a coupling layer (Heyer Figs. 2 and 3, (14)), wherein the second major surface (Heyer Fig. 2, (18.5)) of the base layer (Heyer (18)) includes a release agent for the adhesive (Heyer [Col. 3, lines 25-43] wherein a release (substance) agent such as silicone is included to permit easily stripping from the adhesive layer in a known manner) on the first major surface (Heyer Fig. 3, (14.2)) of the coupling layer (Heyer (14)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the base layer and coupling layer of White and Karim, to include the second major surface of the base layer having a release agent for the adhesive on the first major surface of the coupling layer, as taught by Heyer, for the motivation of easily stripping (the base layer) from the adhesive (of the coupling) layer in a well-known manner (Heyer [Col. 3, lines 25-43]).

Regarding Claim 20, White teaches a tube securement system comprising:
a base layer (Fig. 1, (24, 26, 28)) having a first major surface comprising an adhesive ([Col. 3, lines 34-35] wherein adhesive is on the first major surface of the base layer) and a second major surface opposite the first major surface (seen in Fig. 1); and
a coupling layer (Fig. 1, (34)), and

White does not explicitly teach the coupling layer comprising a first end repositionably coupled to the second major surface of the base layer, nor teaches a second leg extending outwardly from the first leg at an acute angle with respect to the longitudinal direction of the first leg.
In related tube securement prior art, Karim teaches a means for securing a medical tube to a patient’s body (Karim Fig. 3a, (100)), having a base layer (Karim Fig. 3a, (30)) with a second major surface (Karim Fig. 3a, (31)) opposite the first major surface (Karim Fig. 3a, (32)), White doesn’t explicitly teach the first major surface comprising a release coating (Karim [0062-0063] wherein the release liner (60) taught by Karim includes release agents such as silicones or fluorochemical agents).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the tube securement means of White, to include an adhesive layer on the first major surface, as taught by Karim, for the motivation of releasably adhering the securement system proximate to the preferred area on the patient’s skin, also making it easier to apply the securement system (Karim [0062]) when securing an object (such as the illustrated medical tube (20) in Karim Fig. 3a-3d).

In related tube securement prior art, Heyer teaches a medical tube securement dressing (Heyer Fig. 2, (10)) having a base layer (Heyer Figs. 2 and 3, (18)), a coupling layer (Heyer Figs. 2 and 3, (14)), and a first leg (Heyer Fig. 2, (16.1, 18.1)) and second leg (Heyer Fig. 2, (16.2, 18.2)) connecting to the coupling layer (14), wherein the second leg (Heyer (16.2, 18.2)) extends outwardly from the first leg (Heyer (16.1, 18.1)) at an acute angle with respect to the longitudinal direction of the first leg (as seen in Heyer Fig. 2, where the legs extend at an angle less than 90 degrees from one another, therefore are at an acute angle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the coupling layer of White and Karim, to include a second leg extending outwardly from the first leg at an acute angle, as taught by Heyer, for the motivation of separately wrapping the legs about what is being secured (such as a medical tube), and thus preventing unwanted movement (Heyer [Col. 4, line 59—Col. 5, line 9]).

Regarding Claim 21, White in view of Karim and Heyer teaches the modified securement system of claim 20, wherein the securement mechanism comprises an adhesive (Heyer [Col. 3, lines 34-35 and lines 50-53] wherein adhesive is used to secure the base layer to the patient's skin, as well as the coupling layer and base layer to one another).

Claim 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5156641) in view of Karim et al., (US 20150086741) as applied to Claim 1 above, and further in view of Bracken (US 2009/0137961).
Regarding Claim 15, White in view of Karim teaches the system of claim 1, wherein the coupling layer (White Fig. 1, (34)) includes a first major surface (seen in White Fig. 1).
While White in view of Karim teaches a mechanical fastening means, White and Karim doesn't explicitly teach wherein the coupling layer includes a first mating surface of a mechanical fastener on the first major surface, and wherein the second major surface of the base layer comprises a second mating surface of the mechanical fastener configured to engage the first mating surface on the first major surface of the first end of the coupling layer.
In related prior art, Bracken teaches a medical tube securement system (seen in Bracken Fig. 25) wherein the coupling layer (Bracken Fig. 25, (52)) includes a first mating surface (Bracken Fig. 25, the first mating surface being on (52)) of a mechanical fastener on the first major surface, and wherein the second major surface (Bracken Fig. 25, seen on (22)) of the base layer (Bracken Fig. 25 (22)) comprises a second mating surface of the mechanical fastener configured to engage the first mating surface on the first major surface of the first end of the coupling layer (Bracken [0059] wherein the fastener can be a hook-loop fastener, thus teaches a mechanical fastener).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the coupling and base layers of White and Karim, to also be a mechanical fastening means between the first major surface of the coupling layer and a second major 

Regarding Claim 19, White in view of Karim teaches the method of claim 17.
While White in view of Karim teaches repositionable coupling and base layers, White and Karim doesn't explicitly teach further comprising repositioning at least a portion of the first end of the coupling layer on the base layer.
In related prior art, Bracken teaches a medical tube securement system (seen in Bracken Fig. 25) with a coupling layer (Bracken Fig. 25, (52)) and a base layer (Bracken Fig. 25 (22)), wherein at least a portion of the first end of the coupling layer is repositioned or repositionable on the base layer (seen in Bracken Fig. 10 and [0105], wherein the coupling layer is repositioned along the base layer).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of White and Karim, to reposition the coupling layer relative to the base layer, as taught by Bracken, for the motivation of allowing easy repositioning of coupling and base layers relative to one another (Bracken [0059]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/N.H./Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783